 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH LICENSE AND ASSIGNMENT
AGREEMENT
 
    This patent, know-how, materials license and IND assignment agreement
("Agreement") is by and between Mayo Foundation for Medical Education and
Research, a Minnesota charitable corporation, located at 200 First Street SW,
Rochester, Minnesota 55905-0001 ("MAYO"), and Taplmmune, Inc., a for-profit
corporation, having a place of business at 2815 Eastlake Avenue, E. Suite 300,
Seattle, WA 98102 ("COMPANY"), each a "Party," and collectively "Parties".


WHEREAS, MAYO desires to make its intellectual property rights available for the
development and commercialization of products, methods and processes for public
use and benefit;


WHEREAS, COMPANY represents itself as being knowledgeable in developing and
commercializing vaccine technology;


WHEREAS, MAYO entered into a Technology Option Agreement on March 19th, 2014
with Ayer Special Situations Fund I, LP located at 616 Corporate Way, Suite
2-4931, Valley Cottage, NY 10989 ("AYER") for the intellectual property rights
to be licensed hereunder;


WHEREAS, AYER subsequently entered into an exclusive Option Agreement with
COMPANY to have AYER assign its right under its Technology Option Agreement with
MAYO to the COMPANY;


WHERAS, COMPANY has exercised the option it received from AYER as evidenced by
Exhibit 1 attached hereto; and


WHEREAS, MAYO is willing to grant and COMPANY is willing to accept license under
such rights for the purpose of developing such technology.


NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the Parties hereby agree as follows:


Article 1.00 -Definitions
   
    For purposes of this Agreement, the terms defined in this Article will have
the meaning specified and will be applicable both to the singular and plural
forms:

 
1.1          For MAYO, "Affiliate": any corporation or other entity within the
same "controlled group of corporations" as MAYO or its parent MAYO Clinic. For
purposes of this definition, the term "controlled group of corporations" will
have the same definition as Section 1563 of the Internal Revenue Code as of
November 10, 1998, but will include corporations or other entities which if not
a stock corporation, more than fifty percent (50%) of the board of directors or
other governing body of such corporation or other entity is controlled by a
corporation within the controlled group of corporations of MAYO or Mayo Clinic.
MAYO' s Affiliates include, but are not limited to: Mayo Clinic; Mayo
Collaborative Services, Inc.; Mayo Clinic Hospital, Rochester; Mayo Clinic
Florida; Mayo Clinic Arizona; and its Mayo Clinic Health System entities.
 
For COMPANY, "Affiliate" : any corporation or other entity that controls, is
controlled by, or is under common control with, COMPANY. For purposes of this
definition, "control" means ownership of: (a) at least fifty percent (50%) or
the maximum percentage, if less than fifty percent (50%), as allowed by
applicable law, of the outstanding voting securities of such entity; or (b) at
least fifty percent (50%) of the decision-making authority of such entity.


*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
1

--------------------------------------------------------------------------------

 
 
1.2          "Change of Control": (a) the acquisition of COMPANY by another
person or entity by means of any transaction or series of related transactions
(including any stock transfer or series of transfers, reorganization, merger or
consolidation) that results in the transfer of fifty percent (50%) or more of
the outstanding voting power of COMPANY; or (b) a sale of all or substantially
all of the assets of COMPANY to which this Agreement relates.
 
1.3           "Confidential Information": all proprietary unpublished or
nonpublic information or materials including, but not limited to, written, oral
or virtually presented information and such items as electronic media products,
trade secrets, financial information, equipment, databases and the like provided
by one Party to the other under this Agreement, or which is observed by a Party
while on the other Party's premises. Confidential Information does not include
any information or material that receiving party evidences is: (a) already known
to the receiving party at the time of disclosure (other than from the disclosing
party); (b) publicly known other than through acts or omissions of the receiving
party; (c) disclosed to the receiving party by a third party who was not and is
not under any obligation of confidentiality; or (d) independently developed by
employees of the receiving party without knowledge of or access to
the  Confidential Information.





1.4   "Effective Date" July 21, 2015.
 
1.5          "Field" Therapeutic use against breast, ovarian, lung and any other
cancers that overexpress folate receptor alpha.
 
1.6           "Know-How": research and development information, unpatented
inventions, trade secrets, know-how and supportive information developed by Dr.
Keith Knutson while at MAYO, which are related to the technology under the
Patent Rights, controlled by MAYO as of the Effective Date to the extent it is
necessary for the development or manufacture of a Licensed Product (MAYO files
#2006-024 and #2007-248).
 
1.7           "Licensed Product": Products or services that (i) in the absence
of the Agreement, would infringe at least one Valid Claim or (ii) the
development, manufacture or use incorporates or was derived from the Know-How or
Materials provided to COMPANY by MAYO and/or its Affiliates.
 
1.8           "Materials": Biological specimens, software or other tangible
property including data and written information provided by MAYO to COMPANY
including the trial data and analysis for Mayo Trial MC1015 listed in Exhibit 2
under Section 2.
 
1.9    "Net Sales": the amount invoiced by COMPANY or, in the case of a
permitted sublicense, a Sublicensee, for the sale or transfer of a Licensed
Product to a third party, less documented: (a) sales, excise or use taxes shown
on the face of the invoice, excluding value­ added tax; (b) credits for
defective or returned Licensed Products actually given; and (c) regular trade
and discount allowances given. Leasing, lending, consigning or any other
activity by means of which a non-affiliated third party acquires the right to
possess or use a Licensed Product shall be deemed a transfer for the purpose of
determining Net Sales. Net Sales on Licensed Products transferred as part of a
non-cash exchange shall be calculated at the then­ current customary sales price
invoiced to third parties or fair market value if there are no current invoices
to third parties. In the event that COMPANY transfers Licensed Products to an
Affiliate, and the Affiliate retransfers the Licensed Product to third-party
customers, the Net Sales shall be the price charged by the Affiliate to
third-party customers, less documented allowable deductions actually taken. If
such Affiliate does not transfer the Licensed Product to a third-party customer
within one year, Net Sales shall be calculated to be the higher of (i) the price
charged by the Licensee to the Affiliate, (ii) the average price charged by the
licensee to third-party customers, or (iii) in the absence of sales to
third-party customers, the fair market price for the Licensed Products.
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
2

--------------------------------------------------------------------------------

 



Net Sales accrues with the first of delivery or invoice.
 
1.10           "Patent Rights” U.S. patent application numbers 12/303,054 and
13/202,263, U.S. patent number 8,486,412 and 8,858,952, and provisionals,
divisionals including 13/917,410, continuations including 14/484,057, and
continuations-in-part (but only for subject matter supported pursuant to 35
U.S.C. §112 by the foregoing) therefrom, patents issuing thereon, re­
examinations and re-issues thereof, as well as extensions and supplementary
protection certificates and any foreign counterpart, including Canada patent
application 2,685,300, of any of the foregoing (MAYO file #2006-024 and
#2007-248).
 
1.11          "Sublicensee": any third party or any Affiliate to whom COMPANY
has conveyed rights or the forbearance of suit under the Patent Rights, Know-How
or Material.
 
 "Sublicense Income": consideration in any form received by COMPANY from each
Sublicensee, excluding amount paid by COMPANY to MAYO on Sublicensee's Net Sales
in Section 3.04 and milestone payments in Section 3.03. Sublicense Income shall
include, (i) all fees, (ii) payments, (iii) equity, (iv) research and
development funding in excess of COMPANY's reasonable and documented costs of
performing such research and development, and (v) any consideration received for
an equity interest in, extension of credit to, or other investment in COMPANY,
to the extent such consideration exceeds the fair market value as promptly
determined by agreement of the Parties or by an independent appraiser mutually
agreeable to the Parties.
 
 "Term": begins on the Effective Date and ends, subject to Article 10, upon
COMPANY's last obligation to make payments to MAYO under Articles 3 and 4.
 
1.14   "Territory": worldwide.



 
 "Valid Claim": a claim within the Patent Rights that is in force and has not
been held to be invalid by any patent office or court of final jurisdiction.
 
Article 2.00 - Grant of Rights
 
2.1  GRANT. Subject to the terms and conditions of this Agreement, MAYO grants
to COMPANY: (a) an exclusive license with the right to sublicense, within the
Field and Territory, under the Patent Rights to make, have made, use, offer for
sale, sell, and import Licensed Products; and (b) a nonexclusive license, with
the right to sublicense, within the Field and Territory, to use the Know-How and
Materials to develop, make, have made; use, offer for sale, sell, and import
Licensed Products.
 
    Once MAYO receives the initial upfront payment of $350,000 in Section 3.0l
(a), MAYO will provide reasonable access to necessary personnel to transfer
Know-How and Materials including the CT.Gov record transfer and associated
clinical trial data each under IND #14546 ("IND"), but in no event shall MAYO be
required to provide any Know-How or Materials in tangible form if it does not
exist in tangible form as of the Effective Date, and in no event shall MAYO be
required to provide more than four (4) hours of service for such access.
 
    Once MAYO receives the initial upfront payment from COMPANY of $350,000 in
Section 3.01 (a), MAYO will assign IND # 14546 to Taplmmune along with the
associated regulatory documents listed in Exhibit 2 under Section I . Taplmmune
will assume all regulatory reporting responsibility for this IND and any
existing or future liabilities associated with it. COMPANY does agree to allow
MAYO and its Affiliates the right to cross-reference IND
 
#14546 for any MAYO clinical trials on folate receptor alpha vaccine and the
COMPANY will use reasonable efforts to provide assistance that may be needed for
MAYO to cross-reference IND #14546.

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
3

--------------------------------------------------------------------------------

 


2.2           RESERVATION OF RIGHTS. All rights herein are subject to: (a) the
rights and obligations to and requirements of the U.S. government, if any have
arisen or may arise, regarding the Patent Rights, including as set forth in 35
U.S.C. §§200 et al., 37 C.F.R. Part 401 et al. ("Bayh-Dole Act"); and (b) MAYO's
and its Affiliates' reserved, irrevocable right to practice and have practiced
the Patent Rights in connection with MAYO's and its Affiliates' educational,
research and clinical programs, including MAYO's reference laboratory, Mayo
Collaborative Services, Inc. COMPANY agrees to comply with the provisions of the
Bayh-Dole Act, including promptly providing to MAYO with information requested
to enable MAYO to meet its compliance requirements and substantially
manufacturing Licensed Product in the U.S.
 
2.3           NO OTHER RIGHTS GRANTED. This Agreement does not grant any right,
title or interest in or to any tangible or intangible property right of MAYO or
its Affiliates, including any improvements thereon, or to any Patent Rights,
Know-How or Materials outside the Field that is not expressly stated in Section
2.01. All such rights, titles and interests are expressly reserved by MAYO and
COMPANY agrees that in no event will this Agreement be construed as a sale, an
assignment or an implied license by MAYO or its Affiliates to COMPANY of any
such tangible or intangible property rights.
 
2.4           SUBLICENSES. Any sublicense by COMPANY shall be to a Sublicensee
that agrees in writing to be bound by substantially the same terms and
conditions as COMPANY herein, excluding financial terms and conditions, or such
sublicense shall be null and void. Sublicenses granted hereunder shall not be
transferable, including by further sublicensing, delegatable or assignable
without the prior written approval of MAYO or such further sublicensing,
delegation or assignation shall be null and void. COMPANY will provide MAYO with
a copy of each sublicense agreement promptly after execution. COMPANY is
responsible for the performance of all Sublicensees as if such performance were
carried out by COMPANY itself, including the payment of any royalties or other
payments provided for hereunder triggered by such Sublicense, regardless of
whether the terms of any sublicense require that Sublicensee pay such amounts
(such as in a fully paid-up license) to COMPANY or that such amounts be paid by
the Sublicensee directly to MAYO. Each sublicense agreement shall name MAYO as a
third party beneficiary and, unless MAYO has provided written consent, all
rights of Sublicensees shall terminate when COMPANY's rights terminate. COMPANY
shall not grant any fully-paid up, royalty-free or exclusive sublicenses without
MAYO's prior written consent.
 
Article 3.00 - Royalties
 
3.1               UP-FRONT. COMPANY will make each of the following
nonrefundable and noncreditable up-front license fee payments to MAYO totaling
*** (US $***) as partial consideration for entering into this agreement:


 
(a)
Within sixty (60) days of the Effective Date, three hundred and fifty thousand
dollars (US$350,000);

 
 
(b)
Within eight (8) months of the Effective Date, *** dollars (US$***); and

 
 
(c)
Within eleven (11) months of the Effective Date, *** dollars (US$***).

 
For avoidance of any doubt, failure of COMPANY to make any of the payments
listed in this Section 3.01 on time is a material breach of this Agreement.

 
3.2              ANNUAL LICENSE MAINTENANCE FEE. During the Term of this
Agreement, COMPANY will pay annual, nonrefundable and noncreditable license
maintenance fees of *** DOLLARS (US $***) to MAYO beginning on the second (2nd)
anniversary of the Effective Date and every anniversary thereafter (i) until
royalties are due under Section 3.04 or (ii) unless COMPANY is making other
payments to MAYO in such year pursuant to COMPANY's obligation under Article
3.00.
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
4

--------------------------------------------------------------------------------

 

 
3.3             MILESTONE FEES. COMPANY will pay the following nonrefundable and
noncreditable milestone fees to MAYO for each Licensed Product developed by
COMPANY it Affiliates or a Sublicensee within thirty (30) days of the
achievement of the following events:
 

   
EVENT
MILESTONE PAYMENT
  1  
Completion of a phase II clinical trial for each Licensed Product and submission
of a final report to the FDA
$US [***]
  2  
Receipt of US regulatory approval for each Licensed Product
$US [***]
  3  
Receipt of Canadian regulatory approval for each Licensed Product
$US [***]
  4  
Achievement of annual worldwide Net Sales between $75-150 million
$US [***]
  5  
Achievement of annual worldwide Net Sales between $150-500 million
$US [***]
  6  
Achievement of annual worldwide Net Sales $500 million or greater
$US [***]
  7  
Change in Control to another company with a market capitalization at the time of
the Change in Control between $100-$750 million dollars
$US [***]
  8  
Change in Control to another company with a market capitalization at the time of
the Change in Control greater than $750 million dollars
$US [***]

 
For avoidance of doubt, the annual period for milestone payments will be a
calendar year.
 
There will be no Change of Control Milestones to another company with a market
capitalization of under $100 million dollars.

 
3.4             EARNED ROYALTIES. COMPANY shall pay MAYO a nonrefundable and
noncreditable royalty of *** percent (***%) of the Net Sales of the Licensed
Product sold by COMPANY, its Affiliates and/or its Sublicensees ("Earned
Royalties"). The Earned Royalties are payable as described in Section 4.01.
Licensed Products transferred to MAYO or its Affiliates are not considered
transfers for purposes of determining Net Sales or for calculating Earned
Royalties. No Earned Royalties are due MAYO on transfers to MAYO or MAYO
Affiliates. Earned Royalties shall terminate on a Licensed Product-by-Licensed
Product and country-by-country basis the latter of (i) first date when there is
no longer a Valid Claim covering such Licensed Product in the country where such
Product is made or sold; or (ii) ten (10) years from the first commercial sale
in a country when a Licensed Product is not covered by a Valid Claim in that
country.
 
3.5             MINIMUM ROYALTIES. Beginning in the calendar year following the
first commercial sale of a Licensed Product and continuing through the Term,
COMPANY shall pay MAYO an annual minimum royalty ("Annual Minimum Royalty") of
*** DOLLARS (US$***) if the royalties otherwise due from the Net Sales of
Licensed Products falls below this amount. If in any calendar year during the
COMPANY's obligation to make a minimum royalty payment the aggregate amount of
the Earned Royalty payments made during such year is less than the applicable
Annual Minimum Royalty for such year (a "Shortfall"), then COMPANY shall make an
additional payment to MAYO in the amount of the Shortfall together with the
second half-year Earned Royalty payment for such year.
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
5

--------------------------------------------------------------------------------

 
 
 
3.6   ROYALTY STACKING. If COMPANY is a party to a license agreement with any
third party, which license is required for the manufacture, use and/or sale of a
Licensed Product and the total royalty due such third party and MAYO (to be paid
by COMPANY) exceeds *** (***%) percent of Net Sales on a Licensed
Product-by-Licensed Product and country-by-country basis, COMPANY may reduce the
royalty rate applicable hereunder on such Licensed Product by 0.5% for each 1%
of the royalty rate payable to such third party until such time that the total
royalty obligation to all parties on such Licensed Product is *** (***%) or
less; provided, however, that in no event will the Earned Royalties otherwise
due to MAYO be reduced to less than *** (***%) percent. If such other license(s)
include(s) a royalty stacking provision of like intent to this Section, the
royalty rate reduction provided for in this Section 3.06 would be calculated as
if such provision in such other license were absent. COMPANY agrees to notify
MAYO immediately if COMPANY enters into any additional license(s) with a third
party or parties that would affect the Earned Royalty amount received by MAYO.



 
For avoidance of any doubt, any royalties or other payments that the COMPANY may
make to AYER or any other party for COMPANY's acquisition of AYER's rights under
AYER's existing option agreement with MAYO to take a license to Patent Rights,
Know-How and Materials shall not be subject to the royalty stacking provisions
under this Section 3.06.
 
3.7           SUBLICENSE INCOME ROYALTY. COMPANY will make nonrefundable and
noncreditable payments to MAYO of: (i) *** percent (***%) percent of Sublicense
Income received by COMPANY resulting from sublicenses granted to Sublicensees
prior to the completion of a phase II trial and (ii) *** percent (***%) of
Sublicense Income received by the COMPANY resulting from sublicenses granted to
Sublicensees after the completion of a phase II trial. The Sublicense Income is
payable as described in Section 4.01.
 
3.8   BEST PRICE. Subject to any marketing agreement(s) between COMPANY and its
marketing partner(s) and Sublicensees, MAYO may, at its sole option, purchase
the Licensed Product from COMPANY or a Sublicensee for use within MAYO's and its
Affiliates' educational, research and clinical programs in any quantity at the
prior year's best net price offered by the COMPANY to any end user. The prior
year's best net price will be determined on each January 1st and reported to
MAYO in its Feb 1st reports due under Section 4.01 and will apply for the entire
forthcoming calendar year (January 1 -December 31). COMPANY will report such
sales to MAYO as part of the royalty report described in Section 4.01.



 
3.9   TAXES. COMPANY is responsible for all taxes, duties, import duties,
assessments and other governmental charges, however designated, which are now or
hereafter imposed by any authority on COMPANY: (a) by reason of the performance
by MAYO of its obligations under this Agreement, or the payment of any amounts
by COMPANY to MAYO under this Agreement; (b) based on the Patent Rights; or (c)
related to use, sale or importation of the Licensed Product. Any withholding
taxes that COMPANY is required by law to withhold on remittance of the royalty
payments shall be paid forthwith to MAYO in an amount which shall result in the
net amount being received by MAYO being equal to the amount which would have
been received by MAYO had no such deduction or withholding been made. If
necessary, COMPANY will obtain, or assist MAYO in obtaining, any tax reduction
(including avoidance of double taxation), tax refund or tax exemption available
to MAYO by treaty or otherwise.
 
 
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
6

--------------------------------------------------------------------------------

 

3.10           U.S. CURRENCY. All payments to MAYO under this Agreement will be
made by draft drawn on a U.S. bank, and payable in U.S. dollars. In the event
that conversion from foreign currency is required in calculating a payment under
this Agreement, the exchange rate used shall be the Interbank rate quoted by US
Bank at the end of the last business day of the quarter in which the payment
accrued.
 
3.11           OVERDUE PAYMENTS. If overdue, the payments due under this
Agreement shall bear interest until paid at a per annum rate of two percent (2%)
above the prime rate in effect at US Bank on the due date. MAYO shall be
entitled to recover, in addition to all other remedies, reasonable attorneys'
fees and costs related to the administration or enforcement of this Agreement,
including collection of payments, following COMPANY's such failure to pay. The
acceptance of any payment, including such interest, shall not foreclose MAYO
from exercising any other right or seeking any other remedy that it may have as
a consequence of the failure of COMPANY to make any payment when due.
 
Accounting and Reports
 
4.1    REPORTS AND PAYMENT. COMPANY will deliver to MAYO on or before the
following dates: 1 February and 1 August, a written report setting forth a full
accounting showing how any amounts due to MAYO for the preceding calendar
half-year have been calculated as provided in this Agreement, including an
accounting of total Net Sales with a reporting of any applicable foreign
exchange rates, deductions, allowances, and charges and any payments due from
Sublicensees. Each report will include product names, part numbers and quantity
sold for each country in which the Licensed Product was sold. Furthermore, the
report will include detailed information about Licensed Products sold to MAYO or
MAYO Affiliates at cost, pursuant to Section 3.08. Info Licensed Product
transfers have occurred and no other amounts are due to MAYO, COMPANY will
submit a report so stating. Each such report will be accompanied by the payment
of all amounts due for such calendar half-year.
 
4.2           ACCOUNTING. COMPANY will, throughout the Term, keep complete,
continuous, true and accurate books of accounts and records sufficient to
support and verify the calculation of Net Sales, all royalties and any other
amount believed due and payable to MAYO under this Agreement. Such books and
records will be open at all reasonable times for inspection by a representative
of MAYO for audit and verification of royalty statements or of compliance with
other aspects of this Agreement. The MAYO representative will treat as
confidential all relevant matters and will be a person or firm reasonably
acceptable to COMPANY. In the event such audit reveals an underpayment by
COMPANY, COMPANY will within thirty (30) days pay the royalty due in excess of
the royalty actually paid. In the event the audit reveals an underpayment by
COMPANY of more than *** percent (***%) of the amount due, COMPANY will pay
interest on the royalty due in excess of the royalty actually paid at the
highest rate then permitted by law. In either event, COMPANY will pay all of
MAYO's costs in conducting the audit.


Article 5.00 - Diligence
5.1           DILIGENCE. COMPANY, its Affiliate or a Sublicensee shall
diligently develop the technology under the Patent Rights to bring Licensed
Products to market.


*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
7

--------------------------------------------------------------------------------

 
 
5.2           DILIGENCE MILESTONES. COMPANY understands that such diligence by
COMPANY is essential for MAYO to realize it value from the commercialization of
the Patent Rights. Hence, COMPANY, its Affiliate or a Sublicensee shall, during
the Term, use best efforts to achieve the diligence events described in this
Section 5.02.


DILIGENCE EVENT
Initiate a Phase II clinical trial for a Licensed Product prior to the 2nd
anniversary of the Agreement and, once initiated, keep current on all COMPANY
phase II funding obligations.
Initiate a Phase IIB or III clinical trial for a Licensed Product prior to the
5th anniversary of the Agreement

 
If COMPANY fails to meet one of the diligence events, then MAYO may elect to
terminate the License Agreement upon ninety (90) days' prior written notice, in
which case all licensed right in the Agreement will revert to MAYO, unless MAYO
and COMPANY agree in writing to amend or modify the diligence events in
connection with COMPANY' s demonstration to MAYO of its bona fide intention to
commercialize a Licensed Product through COMPANY' s delivery to MAYO of a
reasonable action plan to achieve the diligence event, its payment to MAYO of a
mutually agreed amount, or otherwise. Notwithstanding the foregoing, COMPANY
shall not be responsible for the failure to meet the diligence event stated in
this section if the inability of COMPANY to do so results from scientific
non-performance of a Licensed Product to achieve a primary endpoint. In any such
case of non-performance, COMPANY shall promptly inform MAYO of such situation
and Mayo will terminate the licenses granted in the Agreement unless COMPANY can
reasonably demonstrate that it can rectify the situation within one hundred and
eighty ( 180) days.
Article 6.00 - Intellectual Property Management
 
6.1           REIMBURSEMENT AND CONTROL. COMPANY will have the first right to
prepare, file, prosecute abandon, or otherwise handle the Patent Rights with
prior advice and comment from MAYO. COMPANY shall pay all costs and expenses
associated with the filing, prosecution and maintenance of the Patent Rights,
whether arising before or during the Term. COMPANY shall pay for costs and
expenses associated with the Patent Rights incurred by MAYO prior to the
Effective Date within ninety (90) days of receiving an invoice from MAYO. In the
event that the COMPANY decides to abandon certain patents within the Patent
Rights, COMPANY shall so inform MAYO within at least sixty (60) days of taking
the action or failing to act, which would cause such abandonment of rights.
Should MAYO choose to continue the prosecution or maintenance of the said
patents(s) within the Patent Rights, MAYO shall pay the cost of such activity,
and the license to the COMPANY for the said patent(s) within the Patent Rights
shall terminate. MAYO shall have sole control over the protection, defense,
enforcement, maintenance, abandonment and other handling of the Know-How and
Materials. MAYO will have no liability to COMPANY for any act or omission in the
preparation, filing, prosecution, maintenance, abandonment, or other handling of
the Patent Rights, Know-How and Materials.
 
          ENFORCEMENT. If either Party becomes aware of a third party
infringement of any unexpired claim within the Patent Rights, that Party will
promptly notify the other Party with written notice. COMPANY shall have the
first right, but not the obligation, to prosecute in its own name and at its own
expense any infringement of the Patent Rights. If COMPANY elects to commence an
infringement action, COMPANY shall bear all expenses related to such action and,
MAYO at its option, may join as a party to such action. Regardless of whether
MAYO joins as a party, COMPANY shall control such action, and MAYO shall, within
reason, cooperate fully with COMPANY in connection with any such action provided
any reasonable out-of-pocket expense incurred by MAYO in providing such
cooperation will be paid by COMPANY. Recoveries or reimbursements from
infringement actions commenced by COMPANY shall be distributed as follow: (i)
the Parties shall be reimbursed litigation expenses, including but not limited
to reasonable attorneys' fees; (ii) as to ordinary damages, COMPANY shall
receive an amount equal to its lost profits or a reasonable royalty on the sales
of the infringer's product (whichever measure of damages the court shall have
applied) and shall be included towards Net Sales calculations for royalty
determination for payment to MAYO; and (iii) any remaining recoveries or
reimbursements shall be paid *** percent (***%) to  COMPANY and *** percent
(***%) to MAYO. If COMPANY decides not to prosecute infringement of any Patent
Rights, MAYO reserves the right, without obligation, to prosecute such
infringement, in which roles and returns stated above in this paragraph shall be
reversed.

*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
8

--------------------------------------------------------------------------------

 


 
For avoidance of doubt regarding returns resulting from MAYO prosecution,
recoveries or reimbursements from infringement actions commenced by MAYO shall
be distributed as follow: (i) the Parties shall be reimbursed litigation
expenses, including but not limited to reasonable attorneys' fees; (ii) as to
ordinary damages, MAYO shall receive an amount equal to COMPANY's lost profits
or a reasonable royalty on the sales of the infringer's product (whichever
measure of damages the court shall have applied) and MAYO will apply the
applicable Earned Royalty rate under Section 3.04 to the distribution received
by MAYO and provide that calculated amount to the COMPANY; and (iii) any
remaining recoveries or reimbursements shall be paid *** percent (***%) to MAYO
and *** percent (***%) to COMPANY.
 
6.3           PATENT TERM EXTENSION. COMPANY shall consult with MAYO in
selecting the patent covering each Licensed Product for patent term extension
for or supplementary protection certificate under in accordance with the
applicable laws of any country. Each Party agrees to execute any documents and
to take any additional actions as the other Party may reasonably request in
connection therewith.
 
6.4           PATENT MARKING. To the extent commercially feasible, COMPANY will
mark all Licensed Products that are manufactured or sold under this Agreement
with the number of each issued patent within the Patent Rights that cover such
Licensed Product(s). Any such marking will be in conformance with the patent
laws and other laws of the country of manufacture or sale.
 
6.5           DEFENSE. MAYO will have the first right, but not the obligation,
to take any measures deemed appropriate by MAYO, regarding (a) challenges to the
Patent Rights (including interferences in the U.S. Patent and Trademark Office
and oppositions in foreign jurisdictions) and (b) defense of the Patent Rights
(including declaratory judgment actions), Know-How or Materials. COMPANY shall
reasonably cooperate in any such measures if requested to do so by MAYO.
 
6.6           THIRD PARTY LITIGATION. In the event a third party institutes a
suit against COMPANY for patent infringement involving a Licensed Product,
COMPANY will promptly inform MAYO and keep MAYO regularly informed of the
proceedings. COMPANY agrees to indemnify, defend and hold harmless MAYO for any
claims, demands or law suits related thereto.


Article 7.00 -Use of Name
 
7.01           USE OF NAME AND LOGO. Neither Party will use for publicity,
promotion or otherwise, any logo, name, trade name, service mark or trademark of
the other Party without the other Parties prior, written, express consent.
COMPANY will not use for publicity, promotion or otherwise, any logo, name,
trade name, service mark or trademark of MAYO or its Affiliates, including, but
not limited to, the terms "MAYO®," "MAYO Clinic®" and the triple shield MAYO
logo, or any simulation, abbreviation or adaptation of the same, or the name of
any MAYO employee or agent, without MAYO's prior, written, express consent.
Either Party may withhold such consent in its absolute discretion. With regard
to the use of MAYO's name, all requests for approval pursuant to this Section
must be submitted to the MAYO Clinic Public Affairs Business Relations Group, at
the following e-mail address:
 
PublicAffairsBR@MAYO.edu at least five (5) business days prior to the date on
which a response is needed.


*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
9

--------------------------------------------------------------------------------

 

 
Article 8.00 - Confidentiality
 
8.1           TREATMENT OF CONFIDENTIAL INFORMATION. Except as provided for in
Section 8.02, neither Party will disclose, use or otherwise make available the
other's Confidential Information during the Term and for three (3) years
thereafter and will use the same degree of care it employs to protect its own
confidential information.


8.2
RIGHT TO DISCLOSE.

 
 
(a)
To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, COMPANY may disclose
Confidential Information of MAYO to its Sublicensees, consultants, and outside
contractors on the condition that each such entity agrees to obligations of
confidentiality and non-use at least as stringent as those therein.

 
 
(b)
To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, MAYO may disclose
Confidential Information of COMPANY to its consultants and outside contractors
on the condition that each such entity agrees to obligations of confidentiality
and non­ use at least as stringent as those therein.

 
 
(c)
If Party is required by law, regulation or court order to disclose any of the
Confidential Information, it will have the right to do so, provided it: (i)
promptly notifies the disclosing party; and (ii) reasonably assists the
disclosing party to obtain a protective order or other remedy of disclosing
party's election and at disclosing party's expense, and only disclose the
minimum amount necessary to satisfy such obligation.

 
8.3           CONFIDENTIALITY OF AGREEMENTS. Except as otherwise required by
law, the specific terms and conditions of this Agreement shall be Confidential
Information but the existence and Field of this Agreement will not be
Confidential Information and the Parties may state that COMPANY is licensed
under the Patent Rights.
 
Article 9.00 - Warranties, Representations, Disclaimers and Indemnification
 
9.1
REPRESENTATIONS AND WARRANTIES OF COMPANY. COMPANY warrants and represents to
MAYO that:

 
 
(a)
it is experienced in the development, production, quality control, service,
manufacture, marketing and sales of products similar to the subject matter of
the Patent Rights, and that it will commit itself to a thorough, vigorous and
diligent program of developing and marketing the Licensed Products;

 
 
(b)
it has independently evaluated the Patent Rights, Know-How, and Materials and
Confidential Information, if any, their applicability or utility in COMPANY's
activities, is entering into this Agreement on the basis of its own evaluation
and not in reliance of any representation by MAYO, and assumes all risk and
liability in connection with such determination;

 
 
(c)
it now maintains and will continue to maintain throughout the Term and beyond
insurance coverage as set forth in Section 9.03 and that such insurance coverage
sufficiently covers the MAYO Indemnitees;


*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
10

--------------------------------------------------------------------------------

 
 
 
(d)
the execution and delivery of this Agreement has been duly authorized and no
further approval, corporate or otherwise, is required in order to execute this
binding Agreement;

 
 
(e)
it shall comply and require its Sublicensees to comply with all applicable
international, national and state laws, ordinances and regulations in its
performance under this Agreement; and

 
 
(f)
its rights and obligations under this Agreement do not conflict with any
contractual obligation or court or administrative order by which it is bound.

 
9.2
DISCLAIMERS.

 
    (a)    MAYO HAS NOT MADE AND DOES NOT MAKE ANY PROMISES, COVENANTS,
GUARANTEES, REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY, CONDITION, QUALITY OR
ANY OTHER CHARACTERISTIC OF THE PATENT RIGHTS, KNOW-HOW, MATERIALS, IND, OR
CONFIDENTIAL INFORMATION.
 
    b)    PATENT RIGHTS, KNOW-HOW, MATERIALS , IND, AND CONFIDENTIAL INFORMATION
ARE PROVIDED "AS IS," "WITH ALL FAULTS" AND "WITH ALL DEFECTS," AND COMPANY
EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST MAYO FOR
MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE, REPRESENTATION OR
WARRANTY OF ANY KIND RELATING TO THE PATENT RIGHTS, KNOW-HOW, MATERIALS, IND OR
CONFIDENTIAL INFORMATION. MAYO EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES
ARISING FROM ANY COURSE OF DEALING, USAGE OR TRADE PRACTICE, WITH RESPECT TO:
THE SCOPE, VALIDITY OR ENFORCEABILITY OF THE PATENT RIGHTS, KNOW-HOW, MATERIALS,
IND AND CONFIDENTIAL INFORMATION; THAT ANY PATENT WILL ISSUE BASED UPON ANY
PENDING PATENT APPLICATION; OR THAT THE USE, SALE, OFFER FOR SALE OR IMPORTATION
OF THE LICENSED PRODUCT WILL NOT INFRINGE OTHER INTELLECTUAL PROPERTY RIGHTS.
NOTHING IN THIS AGREEMENT WILL BE CONSTRUED AS AN OBLIGATION FOR MAYO TO BRING,
PROSECUTE OR DEFEND ACTIONS REGARDING THE PATENT RIGHTS, KNOW-HOW, MATERIALS,
IND AND CONFIDENTIAL INFORMATION.
 
    (c)    COMPANY AGREES THAT MAYO AND ITS AFFILIATES WILL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY OR ARISING OUT OF ANY ASSIGNMENTS OR RIGHTS GRANTED
OR PERFORMANCE MADE UNDER THIS AGREEMENT, WHETHER TO OR BY COMPANY, SUBLICENSEE
OR A THIRD PARTY. IN NO EVENT WILL MAYO'S LIABILITY OF ANY KIND INCLUDE ANY
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES, EVEN
IF MAYO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR EXCEED THE TOTAL
AMOUNT OF ROYALTIES THAT HAVE ACTUALLY BEEN PAID TO MAYO BY COMPANY AS OF THE
DATE OF FILING AN ACTION AGAINST MAYO THAT RESULTS IN THE SETTLEMENT OR AWARD OF
DAMAGES TO COMPANY.
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
11

--------------------------------------------------------------------------------

 
 
9.3           INDEMNIFICATION AND INSURANCE.
 
    (a)    COMPANY will defend, indemnify and hold harmless MAYO, MAYO's
Affiliates and their respective trustees, officers, agents, independent
contractors and employees ("MAYO Indemnitees") from any and all claims, actions,
demands, judgments, losses, costs, expenses, damages and liabilities (including
attorneys' fees, court costs and other expenses of litigation), regardless of
the legal theory asserted, arising out of or connected with: (i) the practice or
exercise of any rights and assignments granted hereunder by or on behalf of
COMPANY or any Sublicensee; (ii) research, development, design, manufacture,
distribution, use, sale, importation, exportation or other disposition of
Licensed Products; and (iii) any act or omission of COMPANY or any Sublicensee
hereunder, including the negligence or willful misconduct thereof. MAYO and
MAYO's Affiliates shall have no obligation to indemnify COMPANY hereunder.
 
    (b)    The Parties agree that this indemnity should be construed and applied
in favor of maximum indemnification of MAYO Indemnitees.
 
    (c)    COMPANY will continuously carry occurrence-based liability insurance,
including products liability and contractual liability, in an amount and for a
time period sufficient to cover the liability assumed by COMPANY hereunder
during the Term and after, such amount being at least FIVE MILLION (US
$5,000,000). In addition, such policy will name MAYO and its Affiliates as
additional-named insureds. The minimum limits of any insurance coverage required
herein shall not limit COMPANY's liability.
 
    (d)    COMPANY expressly waives any right of subrogation that it may have
against MAYO Indemnitees resulting from any claim, demand, liability, judgment,
settlement, costs, fees (including attorneys' fees) and expenses for which
COMPANY is obligated to indemnify, defend and hold MAYO Indemnitees harmless
under this Agreement.

 
9.4    PROHIBITION AGAINST INCONSISTENT STATEMENTS. COMPANY shall not make any
statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever that are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Agreement.
COMPANY shall not settle any matter that will incur liability for MAYO or
require MAYO to make any admission of liability without MAYO's prior written
consent.


Article 10.00 - Term and Termination

 
10.1   TERM. This Agreement will expire at the end of the Term. After expiration
of this Agreement, COMPANY shall have a fully-paid up license.



 
10.2    TERMINATION FOR BREACH OR LACK OF DILIGENCE. If COMPANY commits a
material breach of this Agreement, including without limitation, the failure to
make any required royalty or fee payments hereunder, MAYO will notify COMPANY in
writing of such breach and COMPANY will have thirty (30) days after such notice
to cure such breach to MAYO's satisfaction. If COMPANY fails to cure such
breach, MAYO may, at its sole option, convert any or all exclusive licenses
granted hereunder to non-exclusive licenses, or terminate this Agreement in
whole or in part by sending COMPANY written notice of termination. MAYO may, at
its sole option, terminate this Agreement if a sale of a Licensed Product has
not occurred within ten (10) years of the Effective Date unless the Parties
agree in writing to amend the Agreement to extend this deadline.
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
12

--------------------------------------------------------------------------------

 

 
10.3          TERMINATION FOR SUIT. MAYO does not license entities that bring
suit against MAYO or its Affiliates and as such, MAYO may immediately terminate
this Agreement if COMPANY or any Sublicensee directly or indirectly brings any
action or proceeding against MAYO or its Affiliates, except for an uncured
material breach of this Agreement by MAYO.
 
10.4          INSOLVENCY OF COMPANY. This Agreement terminates immediately
without an obligation of notice of termination to COMPANY in the event COMPANY
ceases conducting business in the normal course, becomes insolvent or bankrupt,
makes a general assignment for the benefit of creditors, admits in writing its
inability to pay its debts as they are due, permits the appointment of a
receiver for its business or assets or avails itself of or becomes subject to
any proceeding under any statute of any governing authority relating to
insolvency or the protection of rights of creditors.
 
10.5          COMPANY's RIGHTS TO TERMINATE. COMPANY may terminate the Agreement
any time by providing written notice to MAYO and the provisions in Section I
0.06 shall immediately apply.
 
10.6           SURVIVAL. The termination or expiration of this Agreement does
not relieve either Party of its rights and obligations that have previously
accrued. After the Term, all license rights granted immediately revert to MAYO.
All Confidential Information of a Party shall be returned or destruction
certified, at the disclosing party's election. All tangible Know-How and
Materials provided by MAYO to the COMPANY shall be returned or destruction
certified, as directed by MAYO. MAYO shall have the right but not an obligation
to have COMPANY reassign the IND and the associated regulatory files back to
MAYO. Rights and obligations that by their nature prescribe continuing rights
and obligations shall survive the termination or expiration of this Agreement
including Sections 4.02 (Accounting), 9.03(Indemnification and Insurance),
10.6(Survival) and Articles 7 (Name Use), 8 (Confidentiality) and 11 (General
Provisions). COMPANY, on behalf of itself and its Sublicensees, shall provide an
accounting for and pay, within thirty (30) days of termination or expiration,
all amounts due hereunder.


Article 11.00 - General Provisions
 
11.1          AMENDMENTS. This Agreement may not be amended or modified except
by a writing signed by both Parties and identified as an amendment to this
Agreement.
 
11.2           CONSTRUCTION. Each Party acknowledges that it was provided an
opportunity to seek advice of counsel and as such this Agreement shall not be
construed for or against either Party.
 
11.3          ENTIRE AGREEMENT. This Agreement constitutes the final, complete
and exclusive agreement between the Parties with respect to its subject matter
and supersedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the Parties.
 
11.4          EXPORT CONTROL. The Parties agree not to use or otherwise export
or re-export anything exchanged or transferred between them pursuant to this
agreement except as authorized by United States law and the laws of the
jurisdiction in which it was obtained. In particular, but without limitation,
items exchanged may not be exported or re-exported (a) into any U.S. embargoed
countries or (b) to anyone on the U.S. Treasury Department's list of Specially
Designated Nationals or the U.S. Department of Commerce Denied Person's List or
Entity List. By entering into this Agreement, each Party represents and warrants
that they are not located in any such country or on any such list. Each Party
also agrees that they will not use any item exchanged for any purposes
prohibited by United States law, including, without limitation, the development,
design, manufacture or production of missiles, or nuclear, chemical or
biological weapons. In the event either Party becomes aware of any suspected
violations of this paragraph that Party will promptly inform the other Party of
such suspected violation, and cooperate with one another in any subsequent
investigation and defense, be they civil or criminal.



*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
13

--------------------------------------------------------------------------------

 

 
11.5          GOVERNING LAW AND JURISDICTION. This Agreement is made and
performed in Minnesota. The terms and conditions of this Agreement, as well as
all disputes arising under or relating to this Agreement, shall be governed by
Minnesota law, specifically excluding its choice-of-law principles, except that
the interpretation, validity and enforceability of the Patent Rights will be
governed by the patent laws of the country in which the patent application is
pending or issued. This is not an Agreement for the sale of goods and as such
Article 2 of the Uniform Commercial Code as enacted in Minnesota does not apply.
The exclusive fora for the foregoing are the State or District Court of Olmsted
County, Minnesota, unless such action cannot by law be brought in such forum, in
which case the venue required by law shall govern. COMPANY agrees
unconditionally that it is personally subject to the jurisdiction of such
courts.
 
11.6          HEADINGS. The headings of articles and sections used in this
document are for convenience of reference only.
 
11.7          INDEPENDENT CONTRACTORS. It is mutually understood and agreed that
the relationship between the Parties is that of independent contractors. Neither
Party is the agent, employee, or servant of the other. Except as specifically
set forth herein, neither Party shall have nor exercise any control or direction
over the methods by which the other Party performs work or obligations under
this Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, lease or equity relationship, expressly or by
implication, between the Parties.

11.8          INDUCEMENT OF REFERRALS. It is not the purpose of this Agreement
or the intent of the Parties to induce or encourage the referral of patients,
and there is no requirement under this Agreement or under any other Agreement
between the Parties that COMPANY or its staff refer patients to MAYO for
products or services. No payment made under this Agreement is made in return for
the referral of patients, or is made in return for the purchasing, leasing, or
ordering of any products or services.
 
11.9          LIMITATION OF RIGHTS CREATED. This Agreement is personal to the
Parties and shall be binding on and inure to the sole benefit of the Parties and
their permitted successors and assigns and shall not be construed as conferring
any rights to any third party. Specifically, no interests are intended to be
created for any customer, patient, research subjects, or other persons (or their
relatives, heirs, dependents, or personal representatives) by or upon whom the
Licensed Products may be used.
 
11.10          NO ASSIGNMENT. Neither Party may assign its rights hereunder to
any third party without the prior written consent of the other Party; provided,
that a Party may assign its rights without the prior written consent of the
other Party to any affiliate or other entity that controls, is controlled by or
is under common control with such Party. Any purported assignment in violation
of this clause is void. Such written consent, if given, shall not in any manner
relieve the assignor from liability for the performance of this Agreement by its
assignee.



*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
14

--------------------------------------------------------------------------------

 
 
11.11          NOTICES. All notices and other business communications between
the Parties related to this Agreement shall be in writing, sent by certified
mail, addressed as follows:


 
To MAYO:
Mayo Foundation for Medical Education and Research Mayo Clinic Ventures - BB4
200 First Street SW
Rochester, Minnesota 55905-0001
Attn: Ventures Operations, Leif Nelson Phone: (507)293-3900
Facsimile: (507) 284-5410
Email: MayoClinicVentures@mayo.edu Fed Tax ID: 41-1506440

 
 

 
To COMPANY: Tapimmune Inc.
2815 Eastlake Avenue East, Suite 300
Seattle, WA 98126
Phone: (206) 504-7267
Email:gwilson@tapimmune.com

 
Notices sent by certified mail shall be deemed delivered on the third day
following the date of mailing. Either Party may change its address or facsimile
number by giving written notice in compliance with this section.

 
11.12          REGISTRATION OF LICENSES. COMPANY will register and give required
notice concerning this Agreement, at its expense, in each country in the
Territory where an obligation under law exists to so register or give notice.
 
11.13          SEVERABILITY. In the event any provision of this Agreement is
held to be invalid or unenforceable, the remainder of this Agreement shall
remain in full force and effect as if the invalid or unenforceable provision had
never been a part of the Agreement.
 
11.14 WAIVER. The failure of either Party to complain of any default by the
other Party or to enforce any of such Party's rights, no matter how long such
failure may continue, will not constitute a waiver of the Party's rights under
this Agreement. The waiver by either Party of any breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach of
the same or any other provision. No part of this Agreement may be waived except
by the further written agreement of the Parties.
 
    This Agreement may be executed in any number of counterparts which, when
taken together, will constitute an original, and photocopy, facsimile,
electronic or other copies shall have the same effect for all purposes as an
ink-signed original. Each Party hereto consents to be bound by photocopy or
facsimile signatures of such Party's representative hereto.
 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH


 
COMPANY
 
 



*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 
15

--------------------------------------------------------------------------------

 



 
By  /s/ Daniel Estes                                                            
Name: Daniel D. Estes Title: Assistant Treasurer


 
/s/ Glynn Wilson
Name: Glynn Wilson, Ph.D. Title: CEO

 
Date:           July 21, 2015         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“***” at the exact place where material has been omitted.



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------